FINAL REJECTION
This is in response to Applicant’s arguments and amendments filed on 04/20/2022 amending Claims 1, 4, 9, and 16 and Cancelling Claims 8 and 17. Claims 1-7, 9-16, 18-20 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger (US 2019/0368417) in view of Morin (US 2016/0153361), as evidenced by Nguyen (US 2019/0249580) and Alecu (US 2018/0080378).

Regarding Claim 16: Terwilliger discloses an engine system (200; Fig. 3) of a multi-engine aircraft (“aircraft”; Fig. 33), comprising: a first engine (17; Fig. 3) operable in an active mode  to provide motive power to the aircraft (engines 17 provides trust) and in a standby mode in which the first engine provides substantially no motive power to the aircraft1, the first engine having a first bleed air system (see annotated figure ‘417) enabling operation of the first engine in the active mode; a second engine (112; Fig. 3) operable in an active mode to provide motive power to the aircraft (engine 112 provides trust)and in a standby mode in which the second engine provides substantially no motive power to the aircraft*, the second engine having a second bleed air system (see annotated Figure ‘417) enabling operation of the second engine in the active mode; an air system (air lines 54, 56, 18, 118, 154, 156, and element fluidly connected thereto; Fig. 3)  operatively connected to the first and second bleed air systems, the air system including at least one control valve (160; Fig. 3) to selectively execute any one of: i) fluidly connect the first and second bleed air systems to each other (see [0022]), and ii) fluidly disconnect the first and second bleed air systems from each other; air pressure lines (see annotated figure ‘417) fluidly proximate to the valve (see annotated figure ‘417 wherein the air pressure lines are positioned fluidly proximate to the control valve, i.e. at predetermined distance from the valve sufficiently small to allow operable fluid communication, e.g. a distance sufficiently small wherein the head loss does not overcome the fluid to circulate) and air pressure fluctuations generated in the air system during a switch over of the air system between: i) fluidly connecting the first and second bleed air systems to each other, and ii) fluidly disconnecting the first and second bleed air systems from each other (the operation of the valve 160 that switch the air system to connect and disconnect the first and second bleed air systems to each will generate air pressure fluctuation, i.e. noise, as evidenced by Nguyen see [0002]).
Terwilliger is silent regarding a pressure wave damper positioned in the air system fluidly on the bleed line, so as to attenuate at least a part of the air pressure fluctuations generated in the air system during a switch over of the air system between: i) fluidly connecting the first and second bleed air systems to each other, and ii) fluidly disconnecting the first and second bleed air systems from each other.
Morin teaches an aircraft engine (see Fig. 1) having an air system (bleed system in Fig. 3; Abstract) and an air pressure line (320; Fig. 3) with a bleed valve (230; Fig. 2) and a pressure wave damper to attenuate at least a part of air pressure fluctuations (see Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each pressure line of  each air system of each engine of Terwilliger, to have a pressure wave damper positioned in the air system, on the pressure lines, and thus fluidly proximate to the at least one valve, so as to attenuate at least a part of air pressure fluctuations generated in the air system during a switch over of the air system between: i) fluidly connecting the first and second bleed air systems to each other, and ii) fluidly disconnecting the first and second bleed air systems from each other, as taught by Morin, to alter resonation to prevent damage to components, as recognized by Morin (see Abstract).
* Regarding the functional language “operable in a standby mode in which the first/second engine provides substantially no motive power to the aircraft”, Claim 16 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The recitations of Claim 16 attempt to define the invention by what it does rather than what it is. Terwilliger in view of Morin teaches all of the claim elements of current invention and is capable of performing the recited functions, as it is evidenced by Alecu that shown that gas turbine engine are operable in standby (see [0054], [0001]).


    PNG
    media_image1.png
    850
    726
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    585
    669
    media_image2.png
    Greyscale

Regarding Claim 18: Terwilliger in view of Morin teaches all the limitations of Claim 16, as stated above, and further teaches the at least control valve including a first control valve (160; Fig. 3) operable to selectively connect the first and second bleed air systems to each other (see annotated figure ‘417), and the pressure wave damper is a plurality of pressure wave dampers (see annotated figure ‘417) that includes a first pressure wave damper (see annotated figure ‘417) disposed fluidly between the first control valve and the first bleed air system (see annotated figure ‘417), and a second pressure wave damper (see annotated figure ‘417) disposed fluidly between the first control valve and the second bleed air system (see annotated figure ‘417). 

Regarding Claim 19: Terwilliger in view of Morin teaches all the limitations of Claim 18, as stated above, and Terwilliger further discloses a second control valve (see annotated figure ‘417 and [0024]) operable to selectively connect the first bleed air system to a source of pressurized air (14; Fig. 3) external to both the first and second engines (14 is different from 17 and 112; Fig. 3), a third control valve (see annotated figure ‘417 and [0024]) operable to selectively connect the second bleed air system to the source of pressurized air (see annotated figure ‘417), and Terwilliger modified by Morin as stated for Claim 16 further teaches  the plurality of pressure wave dampers includes a third pressure wave damper (see annotated figure ‘417) disposed fluidly between the second control valve and the first bleed air system (see annotated figure ‘417), and a fourth pressure wave damper (see annotated figure ‘417) disposed fluidly between the third control valve and the second bleed air system (see annotated figure ‘417).

Regarding Claim 20: Terwilliger in view of Morin teaches all the limitations of Claim 18, as stated above, and Terwilliger further discloses wherein the source of pressurized air is one of: an auxiliary power unit (APU) (see [0012]) and an air compressor (36; Fig. 3).





Claims 1, 3-4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger (US 2019/0368417) in view of Morin (US 2016/0153361) and further in view of Yau (US 2018/0066429).
Regarding Claim 1: Terwilliger discloses a multi-engine aircraft (“aircraft”; Fig. 33), comprising: first (17; Fig. 3) and second gas turbine (112; Fig. 3) engines for providing motive power to the aircraft (the engines 17 and 112 provides trust tor the aircraft), each of the first and second engines comprising an air system (see annotated figure ‘417); an air pressure line (18 and 118; Fig. 3) extending between and fluidly connecting the air systems of the first and second engines (see Fig. 3).
Terwilliger is silent regarding a pressure wave damper communicating with the air pressure line extending between the first and second engines; the pressure wave damper including a neck and a resonator volume, the neck fluidly connecting the resonator volume to the air pressure line, the neck having neck dimensions and a volume of the pressure wave damper, and the pressure wave damper dissipates energy imparted to the air pressure line prior to distressing the air pressure line.  
However, Morin teaches an aircraft engine (see Fig. 1) having an air system (bleed system in Fig. 3; Abstract) and an air pressure line (320; Fig. 3) with a bleed valve (230; Fig. 2) and a pressure wave damper communicating with the air pressure line (see annotated figure ‘361); the pressure wave damper including a neck (see annotated figure ‘361), a resonator volume (see annotated figure ‘361), the neck fluidly connecting the resonator volume to the air pressure line (see annotated figure ‘361), the neck having neck dimensions (see annotated figure ‘361)  and a volume of the pressure wave damper (see annotated figure ‘361); and the pressure wave damper dissipates energy imparted to the air pressure line prior to distressing the air pressure line* (see Abstract and [0021] that recites “The resonator chamber [i.e. pressure wave damper] may alter resonation properties [i.e. dissipate pressure/energy wave while the pressure wave travel along the pressure line and thus before the pressure line returning to its unstressed state, i.e. without pressure wave traveling] of the bleed duct [i.e. air pressure line]”, “Air flowing across bleed duct 250 [i.e. air pressure line] may create a resonance [i.e. energy/pressure wave] in bleed duct 250. The resonance may cause vibrational waves to travel forward [i.e. energy/pressure traveling along the pressure line that place the pressure line in stressed state]”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each air system of each engine of Terwilliger to have a pressure wave damper communicating with the air pressure line extending between the first and second engines and including a neck and a resonator volume, the neck fluidly connecting the resonator volume to the air pressure line, the neck having neck dimensions and a volume of the pressure wave damper ) and the pressure wave damper dissipates energy imparted to the air pressure line prior to distressing the air pressure line, as taught by Morin, to alter resonation to prevent damage to components, as recognized by Morin (see Abstract).
* Regarding the functional language “dissipates energy imparted to the air pressure line prior to distressing the air pressure line” It is noted that while features of an apparatus may be recited either structurally or functionally, Claim 1 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The recitations of Claim 1 attempts to define the invention by what it does rather than what it is. Morin teaches all of the claim elements of current invention and is capable of performing the recited functions, as it is “dissipates energy imparted to the air pressure line prior to distressing the air pressure line”.
Terwilliger in view of Morin does not explicitly recite the neck dimensions of the pressure wave damper are tuned to resonate with the volume of the pressure wave damper at a most prevalent excitation frequency and/or an Eigen frequency of the air pressure line.
However, Yau teaches a pressure wave damper (see Fig. 1) wherein the neck dimensions of the pressure wave damper are tuned to resonate with the volume of the pressure wave damper at a most prevalent excitation frequency and/or an Eigen frequency of the air pressure line (see [106]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimensions of pressure wave damper of Terwilliger in view of Morin, to the neck dimensions of the pressure wave damper are tuned to resonate with the volume of the pressure wave damper at a most prevalent excitation frequency and/or an Eigen frequency of the air pressure line, as taught by Yau, to alter the most prevalent frequency.

Regarding Claim 3: Terwilliger in view of Morin and Yau teaches all the limitations of Claim 1, as stated above, and Terwilliger further discloses wherein the air pressure line includes a control valve (160; Fig. 3) operable to fluidly block and fluidly unblock the air pressure line.

Regarding Claim 4: Terwilliger in view of Morin and Yau teaches all the limitations of Claim 3, as stated above, and Terwilliger modified by Morin and Yau as stated for Claim 1,  further teaches the pressure wave damper connects to the air pressure line at a location proximate to the control valve (see annotated figure ‘417 as well as, The pressure wave dampers being located on the bleed lines, thus the pressure wave dampers are positioned fluidly proximate to the control valve, i.e. at predetermined distance from the valve sufficiently small to allow operable fluid communication, e.g. a distance sufficiently small wherein the head loss is sufficiently small to not overcome the fluid circulatation, and within the confinement of the aircraft. In addition, see Applicant figures to show how element 31, i.e. damper, is proximate, i.e. positioned with a certain distance, to the valve 42).

Regarding Claim 9: Terwilliger discloses an aircraft (“aircraft”; Fig. 33), comprising: a first engine (17; Fig. 3) having a bleed air system (see annotated figure ‘417); a second engine (112; Fig. 3) having a bleed air system (see annotated figure ‘417); a source of pressurized air (14; Fig. 3) that is external to the first engine and/or the second engine (14, 17, and/or 112; Fig. 3), the source of pressurized air being selectively fluidly connectable to the bleed air system of the at least one of the first and the second engine via a plurality of air conduits (54, 56, 18, 118, 154, 156; Fig. 3). 
Terwilliger is silent regarding a pressure wave damper fluidly connected to at least one of the plurality of air conduits between the bleed air systems of the first and second engines; the pressure wave damper including a neck and a resonator volume, the neck fluidly connecting the resonator volume to the air pressure line, the neck having neck dimensions and the pressure wave damper having a volume of the pressure wave damper; and the pressure wave damper dissipates energy imparted to the air pressure line prior to distressing the air pressure line.  
However, Morin teaches an aircraft engine (see Fig. 1) having a bleed air system (bleed system in Fig. 3; Abstract)  and  an air pressure line (320; Fig. 3) with  a bleed valve (230; Fig. 2) and  a pressure wave damper communicating with the air pressure line (see annotated figure ‘361); the pressure wave damper including a neck (see annotated figure ‘361), a resonator volume (see annotated figure ‘361), the neck fluidly connecting the resonator volume to the air pressure line (see annotated figure ‘361), the neck having neck dimensions (see annotated figure ‘361)  and a volume of the pressure wave damper (see annotated figure ‘361); and the pressure wave damper dissipates energy imparted to the air pressure line prior to distressing the air pressure line* (see Abstract and [0021] that recites “The resonator chamber [i.e. pressure wave damper] may alter resonation properties [i.e. dissipate pressure/energy wave while the pressure wave travel along the pressure line and thus before the pressure line returning to its unstressed state, i.e. without pressure wave traveling] of the bleed duct [i.e. air pressure line]”, “Air flowing across bleed duct 250 [i.e. air pressure line] may create a resonance [i.e. energy/pressure wave] in bleed duct 250. The resonance may cause vibrational waves to travel forward [i.e. energy/pressure traveling along the pressure line that place the pressure line in stressed state]”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each air system of each engine of Terwilliger to have a pressure wave damper communicating with the air pressure line extending between the first and second engines and including a neck and a resonator volume, the neck fluidly connecting the resonator volume to the air pressure line, the neck having neck dimensions and  a volume of the pressure wave damper ) and the pressure wave damper dissipates energy imparted to the air pressure line prior to distressing the air pressure line, as taught by Morin, to alter resonation to prevent damage to components, as recognized by Morin (see Abstract).
* Regarding the functional language “dissipates energy imparted to the air pressure line prior to distressing the air pressure line” It is noted that while features of an apparatus may be recited either structurally or functionally, Claim 1 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The recitations of Claim 1 attempts to define the invention by what it does rather than what it is. Morin teaches all of the claim elements of current invention and is capable of performing the recited functions, as it is “dissipates energy imparted to the air pressure line prior to distressing the air pressure line”.

Regarding Claim 10:Terwilliger in view of Morin and Yau teaches all the limitations of Claim 9, as stated above, and Terwilliger further discloses at least one control valve (160; Fig. 3) disposed fluidly between the source of pressurized air and the bleed air system of the at least one of the first and the second engine (see Fig. 3), the at least one control valve being operable to selectively fluidly connect the source of pressurized air to the bleed air system of the at least one of the first and the second engine (see [0022]), and Terwilliger modified by Morin and Yau, as stated in claim 9, further teaches the pressure wave damper is disposed fluidly proximate to the at least one control valve (see annotated figure ‘417, The pressure wave dampers being located on the bleed lines, thus the pressure wave dampers are positioned fluidly proximate to the control valve, i.e. at predetermined distance from the valve sufficiently small to allow operable fluid communication, e.g. a distance sufficiently small wherein the head loss is sufficiently small to not overcome the fluid circulation, and within the confinement of the aircraft. In addition, see Applicant figures to show how element 31, i.e. damper, is proximate, i.e. positioned with a certain distance, to the valve 42).


Claims 2, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger (US 2019/0368417) in view of Morin (US 2016/0153361) and further in view of Yau (US 2018/0066429), as evidenced by Alecu (US 2018/0080378).

Regarding Claim 2:  Terwilliger in view of Morin and Yau teaches all the limitations of Claim 1, as stated above, and further teaches the first engine and/or the second engine is configured for standby operation in-flight*.
* Regarding the functional language “configured for standby operation in-flight” It is noted that while features of an apparatus may be recited either structurally or functionally, Claim 2 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The recitations of Claim 2 attempts to define the invention by what it does rather than what it is. Terwilliger in view of Morin teaches all of the claim elements of current invention and is capable of performing the recited functions, as it is evidenced by Alecu that shown that gas turbine engine can be configured for standby operation (see [0054], [0001]).

Regarding Claim 11: Terwilliger in view of Morin and Yau teaches all the limitations of Claim 10, as stated above, at least one of the first and second engines is configured to operate in a sub-idle mode while another one of the first and second engines is operating in an active mode (see [0025-26]) wherein the bleed system connection between engines enables compensation for unbalanced power between engines 12 and 117)*.
* Regarding the functional language “to operate in a sub-idle mode while another one of the first and second engines is operating in an active mode”, Claim 11 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The recitations of Claim 11 attempt to define the invention by what it does rather than what it is. Terwilliger in view of Morin teaches all of the claim elements of current invention and is capable of performing the recited functions, as it is evidenced by Alecu that showns that gas turbine engine are operable in standby (see [0054], [0001]).

Regarding Claim 12:  Terwilliger in view of Morin and Yau teaches all the limitations of Claim 9, as stated above, and further wherein each of the first and the second engine is operable in any one of a standby mode and an active mode ( engines 17 and 112 provides trust), and the source of pressurized air is: a) the bleed air system of the second engine ( 117 provides bleed air, see arrows in Fig. 3) when the first engine is operating in the standby mode (see [0025-26]) wherein the bleed system connection between engines enables compensation for unbalanced power between engines 12 and 117, b) the bleed air system of the first engine (17 provides bleed air, see arrows in Fig. 3) when the second engine is operating in the standby mode (see [0025-26]) wherein the bleed system connection between engines enables compensation for unbalanced power between engines 12 and 117)*.
* Regarding the functional language “the first and the second engine is operable in any one of a standby mode”, “the first engine is operating in the standby mode”, and “the second engine is operating in the standby mode” Claim 12 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The recitations of Claim 12 attempt to define the invention by what it does rather than what it is. Terwilliger in view of Morin teaches all of the claim elements of current invention and is capable of performing the recited functions, as it is evidenced by Alecu that shown that gas turbine engine are operable in standby (see [0054], [0001]).

Regarding Claim 13: Terwilliger in view of Morin and Yau teaches all the limitations of Claim 12, as stated above, and Terwilliger further discloses a second source of pressurized air (214; Fig. 3) that is external to both the first and the second engine (214 is different from 17 and 112), the second source of pressurized air being selectively fluidly connectable simultaneously to both first and the second engine (see air bleed path from 236 of 214 to 17 and 112 via 28218 and 118; Fig. 3), and Terwilliger modified by Morin, as stated for Claim 9, futher teached the pressure wave damper is a plurality of pressure wave dampers (see annotated figure ‘417) that includes a first pressure wave damper (see annotated figure ‘417)  disposed fluidly between the second source of pressurized air and the bleed air 20system of the first engine (see annotated figure ‘417), and a second pressure wave damper (see annotated figure ‘417) disposed fluidly between the second source of pressurized air and the bleed air system of the second engine (see annotated figure ‘417).

Regarding Claim 14: Terwilliger in view of Morin and Yau teaches all the limitations of Claim 13, as stated above, and Terwilliger further discloses the second source of pressurized air is an auxiliary power unit of the aircraft (see [0012] wherein the secondary engine 12 is an APU and [0021, and 23] wherein the supplemental secondary engine 212 is similar to the engine 12).

Regarding Claim 15: Terwilliger in view of Morin and Yau teaches all the limitations of Claim 13, as stated above, and Terwilliger further discloses the second source of pressurized air is an air compressor (236; Fig. 3) of the aircraft

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger (US 2019/0368417) in view of Morin (US 2016/0153361), in view of Yau (US 2018/0066429), and further in view of Slopsema (US 6,609, 489).

Regarding Claim 5: Terwilliger in view of Morin and Yau, teaches all the limitations of Claim 4, as stated above, and Terwilliger further discloses a pressure wave maximum experienced by the air pressure line during operation of the aircraft (the pressure line will experience a pressure wave maximum during operation since bleed air pressure fluctuation are necessarily present).
Terwilliger in view of Morin and Yau is silent regarding wherein the location corresponds to the pressure wave maximum.
However, Slopsema teaches a pressure wave damper (18; Fig. 1) for an air pressure line (12; Fig. 2) wherein the pressure wave damper is located at a location corresponding to a pressure wave maximum (see Col. 7 L. 6-12 wherein the neck is position on the anti-node of the wave which corresponds to the maximum pressure).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the damper of Terwilliger, Morin, and Yau, to have the location corresponding to the pressure wave maximum, as taught by Slopsema, to be more efficient in attenuating noise, as recognized by Slopsema (see Col. 7 L. 6-12).

Regarding Claim 7:  Terwilliger in view of Morin and Yau teaches all the limitations of Claim 1, as stated above, and further teaches the pressure wave damper communicating with the air pressure line is a plurality of pressure wave dampers (see annotated figure ‘417) communicating with a plurality of air pressure lines (54, 56, 154, 156; Fig. 3) that are part of the air systems of the first and second engines (see annotated figure ‘417).
Terwilliger in view of Morin and Yau is silent regarding each of the plurality of pressure wave dampers being disposed at a location corresponding to a pressure wave maximum of an air pressure line of the plurality of air pressure lines corresponding to that pressure wave damper.
However, Slopsema teaches a pressure wave damper (18; Fig. 1) for an air pressure line (12; Fig. 2) wherein the pressure wave damper is located at a location corresponding to a pressure wave maximum (see Col. 7 L. 6-12 wherein the neck is position on the anti-node of the wave which corresponds to the maximum pressure).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each location of the dampers of Terwilliger and Morin and Yau, to have the locations corresponding to the pressure wave maximum, as taught by Slopsema, to be more efficient in attenuating noise, as recognized by Slopsema (see Col. 7 L. 6-12).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger (US 2019/0368417) in view of Morin (US 2016/0153361), in view of Yau (US 2018/0066429), and further in view of Slopsema (US 6,609, 489), as evidenced by Nguyen (US 2019/0249580).

Regarding Claim 6: Terwilliger in view of Morin, Yau, and Slopsema teaches all the limitations of Claim 5, as stated above,  and Terwilliger  further discloses wherein the pressure maximum is a maximum air pressure in the air pressure line when the control valve switches between one of: i) from fluidly blocking the air pressure line to fluidly unblocking the air pressure line, and ii) from fluidly unblocking the air pressure line to fluidly blocking the air pressure line(the operation of the valve 160 that stitch the air system to connect and disconnect the first and second bleed air systems to each will generate air pressure fluctuation, i.e. a maximum pressure, as evidenced by  Nguyen see [0002])).


Response to Arguments
Applicant’s arguments filed 06/14/2022 with respect to amended Claims 1, 9, and 16 have been considered but are not convincing for the following reasons:
 Regarding amended Claim 16:
Applicant’s representative asserts that Terwilliger in view of Morin, as evidenced by Nguyen and Alecu, does not teach all the limitations of Claim 16, and in particular that Terwilliger in view of Morin does not teach “wherein the air system comprises at least one control valve for executing the any one of i) fluidly connecting the first and second bleed air systems to each other, and ii) fluidly disconnecting the first and second bleed air systems from each other; and the pressure wave damper is positioned fluidly proximate to the at least one control valve”. More precisely, Applicant’s representative argues that element 160 of Terwilliger is not a valve but a mix location.
 	However, [0022] of Terwilliger recites ‘Mix location 160 can, for example, be a metering valve that accepts airflow from different engines at controlled rates or proportions”. Therefore, element 160 is a valve.

In addition, Applicant’s representative argues that Terwilliger modified by Morin does not teach “the pressure wave damper [being] positioned fluidly proximate to the at least one control valve”.
 	However, as articulated the modification of Terwilliger by Morin corresponds of adding to each bleed system/line of each engine of Terwilliger the pressure wave damper of Morin. Consequently, the pressure wave damper is positioned on each bleed line of Terwilliger (see annotated figure ‘417), the valve 160 of Terwilliger being  centrally positioned inside the aircraft and fluidly connected to each bleed systems/lines, the pressure wave dampers being located on the bleed lines is positioned fluidly proximate to the control valve, i.e. at predetermined distance from the valve sufficiently small to allow operable fluid communication, e.g. a distance sufficiently small wherein the head loss is sufficiently small to not overcome the fluid circulation, and within the confinement of the aircraft.
In addition, Under Broadest Reasonable Interpretation (BRI),  the present claim language does not require the damper to be “directly adjacent to the valve ” or to “be at a distance less than a claimed distance”. Consequently, the term “fluidly proximate” is interpreted as a “predetermined distance from the valve sufficiently small to allow fluid communication and within the confinement of the aircraft”.
Finally, Applicant’s own figures show how element 31, i.e. damper, is proximate, i.e. positioned with a certain distance, to the valve 42.
In conclusion, Terwilliger in view of Morin teaches “wherein the air system comprises at least one control valve for executing the any one of i) fluidly connecting the first and second bleed air systems to each other, and ii) fluidly disconnecting the first and second bleed air systems from each other; and the pressure wave damper is positioned fluidly proximate to the at least one control valve”.

Regarding amended Claims 1 and 9:
Applicant’s representative asserts that Terwilliger in view of Morin and Yau, as evidenced by Nguyen, does not teach all the limitations of Claims 1 and 9, and in particular does not teach “the pressure wave damper including a neck and a resonator volume, the neck fluidly connected the resonator volume to the air pressure line, the neck having neck dimensions tuned to resonate with a volume of the pressure wave damper at a most prevalent excitation frequency and/or Eigen frequency of the air pressure line, to dissipate energy imparted to the air pressure line prior to distressing the air pressure line”.
Firstly, Applicant’s representative asserts that Yau is not analogous art because Yau does not deal with aircraft application, and thus the limitation “the neck having neck dimensions tuned to resonate with a volume of the pressure wave damper at a most prevalent excitation frequency and/or Eigen frequency of the air pressure line” taught by Yau is inappropriate.
However, Yau deals with the problem of cancelling noise in a fluid system and more precisely with noise cancellation present in duct in which pressurized air circulate, as it is the case for the bleed system of Terwilliger in view of Morin, as well as applicant disclosure, that deals with noise cancellation of bleed air inside bleed conduit.
Consequently, Yau is analogous art.


Secondly, Applicant’s representative asserts that Terwilliger in view of Morin as evidence by Nguyen does no teach “the pressure wave damper to dissipate energy imparted to the air pressure line via operation of the control valve prior to distressing the air pressure line”.
However,  Morin teaches “The resonator chamber [i.e. pressure wave damper] may alter resonation properties [i.e. dissipate pressure/energy wave while the pressure wave travel along the pressure line and thus before the pressure line returning to its unstressed state, i.e. without pressure wave traveling] of the bleed duct [i.e. air pressure line]” (see Abstract) and “Air flowing across bleed duct 250 [i.e. air pressure line] may create a resonance [i.e. energy/pressure wave] in bleed duct 250. The resonance may cause vibrational waves to travel forward [i.e. energy/pressure traveling along the pressure line that place the pressure line in stressed state]” (see [0021]).
Consequently, it is clear that the pressure wave damper of Morin teaches “dissipat[ing] energy imparted to the air pressure line prior to distressing the air pressure line”. The actuation of the valve of Morin (opening and closing) will necessarily generate a pressure gradient (, i.e. sharp pressure change dues to the closing and opening) propagating, along the pressure line, i.e. a pressure wave or noise.
Nguyen is used to provide evidence that the actuation of a valve in an air pressurized line will generate noise/pressure wave in the pressurized line. Contrary to the assertion of Applicant’s representative, Nguyen is analogous art as deals with damping noise in an air pressurized line like Morin and Applicant disclosure.    

In addition, the limitation “to dissipate energy imparted to the air pressure line via operation of the control valve prior to distressing the air pressure line” is functional language. It is noted that while features of an apparatus. i.e. the pressure wave damper, may be recited either structurally or functionally, the above limitation is directed to an apparatus, and must be distinguished from the prior art in terms of structure rather than functionality. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The above limitation attempts to define the pressure wave damper by what it does rather than what it is. Morin teaches the pressure wave damper, and is capable of performing the recited functions, i.e. to dissipate energy imparted to the air pressure line via operation of the control valve prior to distressing the air pressure line.
Consequently, Terwilliger in view of Morin as evidence by Nguyen teaches “the pressure wave damper to dissipate energy imparted to the air pressure line via operation of the control valve prior to distressing the air pressure line”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482. The examiner can normally be reached on 8:30-18:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

  /R.A.C./ Examiner, Art Unit 3741          
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741